Case 3:15-md-02670-JLS-MDD Document 2550 Filed 04/09/21 PageID.230433 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: PACKAGED SEAFOOD                          Case No.: 15-md-2670 JLS (MDD)
     PRODUCTS ANTITRUST LITIGATION
12
                                                      ORDER FOR STATUS REPORT
13   This Document Relates To:                        REGARDING BANKRUPTCY
     All Actions                                      PROCEEDING
14
15
16
17         In light of Defendant Bumble Bee Foods LLC (“Bumble Bee”) bankruptcy filing on
18   November 21, 2019, the proceedings in this action have been stayed as to Bumble Bee due
19   to the automatic stay imposed by 11. U.S.C. § 362. No later than April 23, 2021, Bumble
20   Bee must file a status report concerning the bankruptcy proceeding. The status report shall
21   include: the court and case number or of the bankruptcy proceeding; whether any party to
22   this multidistrict proceeding has sought relief from the automatic stay; and the projected
23   termination date of the automatic stay, if known.
24         IT IS SO ORDERED.
25   Dated: April 9, 2021
26
27
28

                                                  1
                                                                              15-md-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2550 Filed 04/09/21 PageID.230434 Page 2 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
                                                                   15-md-2670 JLS (MDD)
